DETAILED ACTION
The following is a non-final office action in response to applicant’s amendment filed on 01/26/2021 for response of the office action mailed on 10/26/2020. Independent Claims 1, 6, 11 and 16 are amended. Therefore, claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 11 is objected to because of the following informalities: 
Claim 11 in line 15, “scrambled” should be replaced by “identified” to be in par with a similar limitation of independent claim 1 (as claim 1 is a method claim to a similar apparatus claim 11) .
      Appropriate correction is required.


Continued Examination Under 37 CFR 1.114 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e}, was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/26/2021 has been  entered.
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
In event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (2013/0015953), Hsu hereinafter, in view of  Chatterjee et al. (2018/0212736), Chatterjee hereinafter.
Re. claims 1 and 11, Hsu teaches a method (Fig.10 & ¶0008/¶0057) and an apparatus comprising: a transmitter that transmits a connection release message to communication device, wherein the connection release message comprises a transmission identifier (Fig.10 & ¶0057 - The group of attached MTC devices can be released using a group release command (e.g., step 1060).  …. a signaling message as the broadcast version of RRCConnectionRelease is used to indicate the applied type of devices.  When low priority devices see the message, they perform RRC Connection Release to release resources.  Here, MTC devices (low priority) are addressed in RRC connection release message, the type of user devices are identified/addressed in RRC connection release message, similar to instant application at least in ¶0037, where it recites, “transmission identifier 205 may correspond to one or more of types of communications including human-to-human communication devices 110, machine-type communications communication devices 110, low priority communications“) and the transmission identifier derives a paging frame and a paging occasion for the communication device (¶0035 - FIG. 4 illustrates paging frame (PF) and paging occasion (PO) defined in a 3GPP network.  A Paging Frame is one radio frame, which may contain one or multiple Paging Occasions.  PF is given by the following equation: SFN mod T=(T/N)*(UE-ID mod N). ¶0054 - Once configured with group identities, an MTC device monitors the paging for the group at corresponding paging occasion and resource.  It responds to the paging if there is a matching group identity or meets the rules combination. Fig.10 & ¶0055 - In step 1053, eNB 1020 insert the group ID into paging message and send the paging message to a group of MTC devices 1010.  The MTC devices monitor PO for the group ID (step 1054).  Upon receiving the paging message, the MTC devices 1010 establish RRC connection with eNB 1020 (step 1055).  A group RNTI (G-RNTI) is assigned during connection setup or RRC reconfiguration.) and the connection release message is associated with group characteristics comprising at least one of a communication device type and a communication device priority with a communication device group (See Fig.10 & ¶0057 where RRC connection release is addressed to MTC type devices which are low priority devices as disclosed in ¶0057);  and the transmitter further transmits scheduling information via the PDCCH identified by hash of the scrambling value. (Figs.1, 3-4 & ¶0042 - A Paging Occasion is a subframe where there may be Paging Radio Network Temporary Identifier (P-RNTI) transmitted on a Physical downlink control channel (PDCCH) addressing a paging message………. the index i_s pointing (i.e., hashing) to PO from subframe pattern will be derived from the following calculation: i—s = floor (UE_ID/N) mod Ns)

    PNG
    media_image2.png
    516
    520
    media_image2.png
    Greyscale

Yet, Hsu  does not expressly teach the transmitter further transmits a group paging in the paging frame and the paging occasion, wherein the group paging comprises a scrambling value and a listening window duration, wherein the scrambling value is hashed to determine a Physical Downlink Control Channel (PDCCH) over which scheduling information is transmitted;
 explicitly discloses the transmitter further transmits (Fig.6, 106) a group paging in the paging frame and the paging occasion, wherein the group paging comprises a scrambling value and a listening window duration, wherein the scrambling value is hashed to determine a Physical Downlink Control Channel (PDCCH) over which scheduling information is transmitted; (Fig.2 – 3 & ¶0024 – CSS (common search space) for M-PDCCH (PDDCH for MTC UE, ¶0002 ) may not be common to all the UEs in the cell but only certain groups of UEs may monitor a certain instance of the CSS for M-PDCCH at a time. ¶0029 - CSS for paging (CSS-Paging). The above disclosures by Chatterjee refers to group paging,  as a group of UE (based on functionalities,¶0024, such as MTC devices), monitors a certain instances of CSS for M-PDCCH (PDDCH for MTC UE, ¶0002)). Fig.2 & ¶0113 - eNB .. transmits 2004 a paging message for the UE on the M-PDCCH in the DL.  The a paging message for the UE is transmitted on the M-PDCCH in the DL within on physical resources of one or more subframes that are part of the configured CSS-paging and are thus expected to be monitored by the UE.  The M-PDCCH transmission of the eNB may include a CRC that is scrambled by the eNB with the P-RNTI of the UE.  Fig.2 & ¶0114 - UE ..monitors 2005 the M-PDCCH at this later PO, and detects the M-PDCCH transmission of the eNB by being able to confirm proper decoding 2006 of the M-PDCCH transmission based on the CRC descrambled with the UE's P-RNTI.¶0031 - UEs may monitor the single CSS for different DCIs scrambling by different Radio Network Temporary Identifiers (RNTIs) at different time instances.  For example, during or before paging occasions (POs), a UE may monitor the single CSS for DCI scheduling a transmission of paging messages on the PDSCH and with the CRC scrambled with a P-RNTI.  The same CSS can be monitored for DCI with CRC scrambled with an RA-RNTI that either carries the RAR message itself or a scheduling assignment of a transmission on the PDSCH carrying the RAR message. Fig.3 & ¶0046 -  UE monitors the CSS (common search space) for M-PDCCH for DCI the CRC of which is scrambled with RA-RNTI sent during the RAR window…an RAR window assuming cross-subframe scheduling and dynamically indicated or pre-defined NB location for the PDSCH transmission carrying the RAR message.).

    PNG
    media_image3.png
    822
    810
    media_image3.png
    Greyscale

Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hsu’s invention of enhanced paging mechanism for machine type communication to include Chatterjee’s invention of configuration of non-UE-specific search space 
Re. claims 2 and 12, Hsu and Chatterjee  teach claims 1 and 11 respectively.
Yet, Hsu does not expressly teach transmits a Random Access Response (RAR) message for the communication device during the listening window duration in response to transmitting the scheduling information, wherein the RAR message is scheduled according to the scheduling information in the PDCCH; and transmits a Radio Resource Control (RRC) connection set-up message in response to receiving a RRC connection request message from the communication device.
However, in the analogous art, Chatterjee explicitly discloses transmits a Random Access Response (RAR) message for the communication device during the listening window duration in response to transmitting the scheduling information, wherein the RAR message is scheduled according to the scheduling information in the PDCCH (¶0037 - a common CSS configuration can be signaled for UEs to monitor for M-PDCCH transmissions: (i) for scheduling of RAR messages.Fig.3 & ¶0046 - UE monitors the CSS for M-PDCCH for DCI the CRC of which is scrambled with RA-RNTI sent during the RAR window….. an RAR window assuming cross-subframe scheduling and dynamically indicated or pre-defined NB location for the PDSCH transmission carrying the RAR message.); and transmits a Radio Resource Control (RRC) connection set-up message in response to receiving a RRC connection request message from the communication device.(Fig.1 & ¶0105 - The eNB receives 1008 the Connection Request message on the received UL resources the eNB replies to the UE by sending 1009 a Contention Resolution message (Message 4). ¶0106 - The Contention Resolution message that is sent by eNB has a CRC that is scrambled by the UE identifier comprised in the Connection Request message (Message 3), which allows the UE(s) receiving the message to identify a collision during RA.  Message 4 contains a new C-RNTI which will be used by the UE for the further communication.  The Contention Resolution message may also comprise a RRC Connection Setup message).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hsu’s invention of enhanced paging mechanism for machine type communication to include Chatterjee’s invention of configuration of non-UE-specific search space for M-PDCCH (Physical Downlink Control Channel for MTC) , because it provides a seamless mechanism in integrating MTC devices into legacy, current, and next generation mobile broadband networks such as LTE and LTE-Advanced. (¶0002/¶0003, Chatterjee)

Re. claims 3 and 13, Hsu and Chatterjee teach claims 2 and 12 respectively.
Hsu further teaches wherein the transmission identifier distinguishes a plurality of communication device groups. (¶0054 - Once configured with group identities, an MTC device monitors the paging for the group at corresponding paging occasion and resource.  It responds to the paging if there is a matching group identity or meets the rules combination. Fig.10 & ¶0055 - In step 1053, eNB 1020 insert the group ID into paging message and send the paging message to a group of MTC devices 1010.  The MTC devices monitor PO for the group ID (step 1054)).

Re. claims 4 and 14, Hsu and Chatterjee  teach claims 3 and 13 respectively.
Hsu further teaches wherein each communication device group of the plurality of communication device groups is associated with a given paging frame and a given paging occasion. (¶0035 - FIG. 4 illustrates paging frame (PF) and paging occasion (PO) defined in a 3GPP network.  A Paging Frame is one radio frame, which may contain one or multiple Paging Occasions.  PF is given by the following equation: SFN mod T=(T/N)*(UE-ID mod N). ¶0054 - Once configured with group identities, an MTC device monitors the paging for the group at corresponding paging occasion and resource.  It responds to the paging if there is a matching group identity or meets the rules combination. Fig.10 & ¶0055 - In step 1053, eNB 1020 insert the group ID into paging message and send the paging message to a group of MTC devices 1010.  The MTC devices monitor PO for the group ID (step 1054) ).

Re. claims 5 and 15, Hsu and Chatterjee teach claims 3 and 13 respectively.
Yet, Hsu does not expressly teach wherein a plurality of RAR messages are transmitted for each communication device group of the plurality of communication device groups.
However, in the analogous art, Chatterjee explicitly discloses wherein a plurality of RAR messages are transmitted for each communication device group of the plurality of communication device groups. (¶0208 - monitoring one instance of the one or more CSS-RARs for a RAR message (DCI-RAR) or scheduling information (DCI-SA-RAR) for a RAR message transmitted using PDSCH, and wherein one or multiple instances of CSS-RARs are configured by the network at the system-level based on the different Enhanced Coverage (EC) levels of UEs. ¶0209 - wherein providing configuration information of the one or more CSS-RARs to the UE in the MTC SIB).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hsu’s invention of enhanced paging mechanism for machine type communication to include Chatterjee’s invention of configuration of non-UE-specific search space for M-PDCCH (Physical Downlink Control Channel for MTC) , because it provides a seamless mechanism in integrating MTC devices into legacy, current, and next generation mobile broadband networks such as LTE and LTE-Advanced. (¶0002/¶0003, Chatterjee)
Re. claims 6 and 16, Hsu teaches a method (Fig.10 & ¶0008/¶0057) and an apparatus (Fig.2) comprising: a receiver (Fig.2, 213) that derives a paging frame and a paging occasion from a transmission identifier embodied in a connection release message received from a base station (¶0035 - FIG. 4 illustrates paging frame (PF) and paging occasion (PO) defined in a 3GPP network.  A Paging Frame is one radio frame, which may contain one or multiple Paging Occasions.  PF is given by the following equation: SFN mod T=(T/N)*(UE-ID mod N). ¶0054 - Once configured with group identities, an MTC device monitors the paging for the group at corresponding paging occasion and resource.  It responds to the paging if there is a matching group identity or meets the rules combination.  Fig.10 & ¶0055 - In step 1053, eNB 1020 insert the group ID into paging message and send the paging message to a group of MTC devices 1010.  The MTC devices monitor PO for the group ID (step 1054).  Upon receiving the paging message, the MTC devices 1010 establish RRC connection with eNB 1020 (step 1055).  A group RNTI (G-RNTI) is assigned during connection setup or RRC reconfiguration. Fig.10 & ¶0057 - The group of attached MTC devices can be released using a group release command (e.g., step 1060).  …. a signaling message as the broadcast version of RRCConnectionRelease is used to indicate the applied type of devices.  When low priority devices see the message, they perform RRC Connection Release to release resources.  Here, MTC devices (low priority) are addressed in RRC connection release message, the type of user devices are identified/addressed in RRC connection release message, similar to instant application at least in ¶0037, where it recites, “transmission identifier 205 may correspond to one or more of types of communications including human-to-human communication devices 110, machine-type communications communication devices 110, low priority communications“) , wherein the connection release message is associated with group characteristics comprising at least one of a communication device type and a communication device priority with a communication device group (Fig.10 & ¶0057 - The group of attached MTC devices can be released using a group release command (e.g., step 1060).  …. a signaling message as the broadcast version of RRCConnectionRelease is used to indicate the applied type of devices.  When low priority devices see the message, they perform RRC Connection Release to release resources.  Here, MTC devices (low priority) are addressed in RRC connection release message, the type of user devices are identified/addressed in RRC connection release message, similar to instant application at least in ¶0037, where it recites, “transmission identifier 205 may correspond to one or more of types of communications including human-to-human communication devices 110, machine-type communications communication devices 110, low priority communications“); and the receiver monitors the PDCCH with the hash of the  scrambling value. (Figs.1, 3-4 & ¶0042 - A Paging Occasion is a subframe where there may be Paging Radio Network Temporary Identifier (P-RNTI) transmitted on a Physical downlink control channel (PDCCH) addressing a paging message………. the index i_s pointing (i.e., hashing)  to PO from subframe pattern will be derived from the following calculation: i—s = floor (UE_ID/N) mod Ns)
Yet, Hsu  does not expressly teach  the receiver further monitors for a group paging from the base station in the paging frame and the paging occasion; the receiver determines a scrambling value from the group paging, wherein the group paging comprises the scrambling value and a listening window duration, the scrambling value is hashed to determine a Physical Downlink Control Channel (PDCCH) over which scheduling information is transmitted; 
However, in the analogous art, Chatterjee explicitly discloses the receiver (Fig.6, 106) further monitors for a group paging from the base station in the paging frame and the paging occasion; the receiver determines a scrambling value from the group paging ,wherein the group paging comprises the scrambling value and a listening window duration, the scrambling value is hashed to determine a Physical Downlink Control Channel (PDCCH) over which scheduling information is transmitted; (Fig.2 – 3 & ¶0024 – CSS (common search space) for M-PDCCH (PDDCH for MTC UE, ¶0002 ) may not be common to all the UEs in the cell but only certain groups of UEs may monitor a certain instance of the CSS for M-PDCCH at a time. ¶0029 - CSS for paging (CSS-Paging). The above disclosures by Chatterjee refers to group paging,  as a group of UE (based on functionalities,¶0024, such as MTC devices), monitors a certain instances of CSS for M-PDCCH (PDDCH for MTC UE, ¶0002)). Fig.2 & ¶0113 - eNB .. transmits 2004 a paging message for the UE on the M-PDCCH in the DL.  The a paging message for the UE is transmitted on the M-PDCCH in the DL within on physical resources of one or more subframes that are part of the configured CSS-paging and are thus expected to be monitored by the UE.  The M-PDCCH transmission of the eNB may include a CRC that is scrambled by the eNB with the P-RNTI of the UE.  Fig.2 & ¶0114 - UE ..monitors 2005 the M-PDCCH at this later PO, and detects the M-PDCCH transmission of the eNB by being able to confirm proper decoding 2006 of the M-PDCCH transmission based on the CRC descrambled with the UE's P-RNTI.¶0031 - UEs may monitor the single CSS for different DCIs scrambling by different Radio Network Temporary Identifiers (RNTIs) at different time instances.  For example, during or before paging occasions (POs), a UE may monitor the single CSS for DCI scheduling a transmission of paging messages on the PDSCH and with the CRC scrambled with a P-RNTI.  The same CSS can be monitored for DCI with CRC scrambled with an RA-RNTI that either carries the RAR message itself or a scheduling assignment of a transmission on the PDSCH carrying the RAR message. Fig.3 & ¶0046 -  UE monitors the CSS (common search space) for M-PDCCH for DCI the CRC of which is scrambled with RA-RNTI sent during the RAR window…an RAR window assuming cross-subframe scheduling and dynamically indicated or pre-defined NB location for the PDSCH transmission carrying the RAR message).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hsu’s invention of enhanced paging mechanism for machine type communication to include Chatterjee’s invention of configuration of non-UE-specific search space for M-PDCCH (Physical Downlink Control Channel for MTC) , because it provides a seamless mechanism in integrating MTC devices into legacy, current, and next generation mobile broadband networks such as LTE and LTE-Advanced. (¶0002/¶0003, Chatterjee)

Re. claims 7 and 17, Hsu and Chatterjee teach claims 6 and 16 respectively.
Chen further teaches wherein the communication device group is further determined from a communication device identifier. (Fig.10 & ¶0055 - In step 1053, eNB 1020 insert the group ID into paging message and send the paging message to a group of MTC devices 1010.  The MTC devices monitor PO for the group ID (step 1054).  Upon receiving the paging message, the MTC devices 1010 establish RRC connection with eNB 1020 (step 1055).  A group RNTI (G-RNTI) is assigned during connection setup or RRC reconfiguration. Fig.10 & ¶0057 - The group of attached MTC devices can be released using a group release command (e.g., step 1060).  …. a signaling message as the broadcast version of RRCConnectionRelease is used to indicate the applied type of devices.  When low priority devices see the message, they perform RRC Connection Release to release resources.  Here, MTC devices (low priority) are addressed in RRC connection release message, the type of user devices are identified/addressed in RRC connection release message, similar to instant application at least in ¶0037, where it recites, “transmission identifier 205 may correspond to one or more of types of communications including human-to-human communication devices 110, machine-type communications communication devices 110, low priority communications“).

Re. claims 8 and 18, Hsu and Chatterjee  teach claims 6 and 16 respectively.
Hsu further teaches wherein the communication device group is determined as a function of a communication device identifier and the transmission identifier. (Fig.10 & ¶0055 - In step 1053, eNB 1020 insert the group ID into paging message and send the paging message to a group of MTC devices 1010.  The MTC devices monitor PO for the group ID (step 1054).  Upon receiving the paging message, the MTC devices 1010 establish RRC connection with eNB 1020 (step 1055). ).

Re. claims 9 and 19, Hsu and Chatterjee teach claims 6 and 16 respectively.
Hsu further teaches wherein the receiver further: determines the  listening window duration from the group paging (Fig.10 & ¶0055 - In step 1053, eNB 1020 insert the group ID into paging message and send the paging message to a group of MTC devices 1010.  The MTC devices monitor PO for the group ID (step 1054).); 
Yet, Hsu does not expressly teach 5detects a Random Access Response (RAR) message with scheduling information in the PDCCH within the listening window duration; selects the RAR message from the base station; and transmits a Radio Resource Control (RRC) connection request message in response to selecting the RAR message from the base station.
However, in the analogous art, Chatterjee explicitly discloses detects a Random Access Response (RAR) message with scheduling information in the PDCCH within the listening window duration; selects the RAR message from the base station (¶0037 - a common CSS configuration can be signaled for UEs to monitor for M-PDCCH transmissions: (i) for scheduling of RAR messages.Fig.3 & ¶0046 - UE monitors the CSS for M-PDCCH for DCI the CRC of which is scrambled with RA-RNTI sent during the RAR window….. an RAR window assuming cross-subframe scheduling and dynamically indicated or pre-defined NB location for the PDSCH transmission carrying the RAR message); and transmits a Radio Resource Control (RRC) connection request message in response to selecting the RAR message from the base station (Fig.1 & ¶0104 - In response to receipt of the RAR (Message 2), the UE transmits 1007 a Connection Request (Message 3) on the allocated UL resources.  ¶0105 - The eNB receives 1008 the Connection Request message on the received UL resources the eNB replies to the UE by sending 1009 a Contention Resolution message (Message 4). ¶0106 - The Contention Resolution message that is sent by eNB has a CRC that is scrambled by the UE identifier comprised in the Connection Request message (Message 3), which allows the UE(s) receiving the message to identify a collision during RA.  Message 4 contains a new C-RNTI which will be used by the UE for the further communication.  The Contention Resolution message may also comprise a RRC Connection Setup message).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hsu’s invention of enhanced paging mechanism for machine type communication to include Chatterjee’s invention of configuration of non-UE-specific search space for M-PDCCH (Physical Downlink Control Channel for MTC) , because it provides a seamless mechanism in integrating MTC devices into legacy, current, and next generation mobile broadband networks such as LTE and LTE-Advanced. (¶0002/¶0003, Chatterjee)




Re. claims 10 and 20, Hsu and Chatterjee teach claims 9 and 19 respectively.
Yet,  Hsu does not expressly teach wherein the receiver further: receives a RRC connection set-up message from the base station; and establishes communications with the base station in response to the RRC connection set-up message.
However, in the analogous art, Chatterjee explicitly discloses wherein the receiver further: receives a RRC connection set-up message from the base station; and establishes communications with the base station in response to the RRC connection set-up message. (¶0105 - The eNB receives 1008 the Connection Request message on the received UL resources the eNB replies to the UE by sending 1009 a Contention Resolution message (Message 4). ¶0106 - The Contention Resolution message that is sent by eNB has a CRC that is scrambled by the UE identifier comprised in the Connection Request message (Message 3), which allows the UE(s) receiving the message to identify a collision during RA.  Message 4 contains a new C-RNTI which will be used by the UE for the further communication.  The Contention Resolution message may also comprise a RRC Connection Setup message).
Therefore, it would have been obvious to one of the ordinary skill in the art before the effective filling date of the claimed invention to combine Hsu’s invention of enhanced paging mechanism for machine type communication to include Chatterjee’s invention of configuration of non-UE-specific search space for M-PDCCH (Physical Downlink Control Channel for MTC) , because it provides a seamless mechanism in integrating MTC devices into legacy, current, and next generation mobile broadband networks such as LTE and LTE-Advanced. (¶0002/¶0003, Chatterjee)



Response to Arguments
The examiner acknowledges the applicant’s amendments to independent claims 1, 6, 11 and 16.

Applicant's arguments filed 01/26/2021 have been fully considered but they are not persuasive.      

Regarding arguments in pages  8-10 for independent claims 1 and 11, applicant argues that Hsu fails to teach “transmitter further transmits scheduling information via the PDCCH identified by hash of the scrambling value. “, Examiner respectfully disagrees with the applicant. Hsu discloses in ¶0042 along with Fig.1, 3-4, “A Paging Occasion is a subframe where there may be Paging Radio Network Temporary Identifier (P-RNTI) transmitted on a Physical downlink control channel (PDCCH) addressing a paging message………. the index i_s pointing (i.e., hashing) to PO from subframe pattern will be derived from the following calculation: i—s = floor (UE_ID/N) mod N”.
Applicant further argues that Chatterjee fails to teach “the transmitter further transmits a group paging in the paging frame and the paging occasion, wherein the group paging comprises a scrambling value and a listening window duration, wherein the scrambling value is hashed to determine a Physical Downlink Control Channel (PDCCH) over which scheduling information is transmitted“. Examiner respectfully disagrees with the applicant. Chatterjee discloses in ¶0024 along with Fig.2-3, “CSS (common search space) for M-PDCCH (PDDCH for MTC UE, ¶0002 ) may not be common to all the UEs in the cell but only certain groups of UEs may monitor a certain instance of the CSS for M-PDCCH at a time“. Chatterjee further discloses in ¶0029, “CSS for paging (CSS-Paging). The above disclosures by Chatterjee refers to group paging,  as a group of UE (based on functionalities,¶0024, such as MTC devices), monitors a certain instances of CSS for M-PDCCH (PDDCH for MTC UE, ¶0002)) ”. Chatterjee further discloses in ¶0113 along with Fig.2, “ eNB .. transmits 2004 a paging message for the UE on the M-PDCCH in the DL.  The a paging message for the UE is transmitted on the M-PDCCH in the DL within on physical resources of one or more subframes that are part of the configured CSS-paging and are thus expected to be monitored by the UE.  The M-PDCCH transmission of the eNB may include a CRC that is scrambled by the eNB with the P-RNTI of the UE“. Chatterjee also discloses in ¶0114 along with Fig.2, “UE ..monitors 2005 the M-PDCCH at this later PO, and detects the M-PDCCH transmission of the eNB by being able to confirm proper decoding 2006 of the M-PDCCH transmission based on the CRC descrambled with the UE's P-RNT “. Chatterjee further discloses in ¶0031, “UEs may monitor the single CSS for different DCIs scrambling by different Radio Network Temporary Identifiers (RNTIs) at different time instances.  For example, during or before paging occasions (POs), a UE may monitor the single CSS for DCI scheduling a transmission of paging messages on the PDSCH and with the CRC scrambled with a P-RNTI.  The same CSS can be monitored for DCI with CRC scrambled with an RA-RNTI that either carries the RAR message itself or a scheduling assignment of a transmission on the PDSCH carrying the RAR message. “ , Chatterjee continues  in ¶0046 along with Fig.3, “UE monitors the CSS (common search space) for M-PDCCH for DCI the CRC of which is scrambled with RA-RNTI sent during the RAR window…an RAR window assuming cross-subframe scheduling and dynamically indicated or pre-defined NB location for the PDSCH transmission carrying the RAR message“. 
Regarding arguments in Page 10  for motivation to combine cited references (independent claims 1 and 11): 
In response of applicants argument that the references must provide a suggestion or motivation to modify the teachings or combine the references either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. The Examiner would like to point out the following 

For these reasons, it is maintained that  independent claims 1 and 11 are unpatentable over Hsu, in view of Chatterjee.
Similar rationale applies to independent claims 6 and 16.
As all other dependent claims depend either directly or indirectly from the independent claims  6 and 16,  similar rationale also applies to all respective dependent claims.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al; 2018/0184461; See ¶0262,¶0286, ¶0294, ¶0325, ¶0333, ¶0373, ¶0382, ¶0053,  along with Fig.1-4.
Lee et al; 2018/0317198; See ¶0060, ¶0087, ¶0090, ¶0092, ¶0094, ¶0099,  ¶0100 , ¶0158 along with Fig.2-6.
Li et al; 2015/0085805; See ¶0072, ¶0104, ¶0161 along with Fig.1-3.
3GPP TSG RAN WG1 Meeting #87; R1-1611277 ; Source:   ZTE, ZTE Microelectronics; Title: Considerations on Paging Transmission; Reno, USA 14th - 18th November 2016. See §2.
3GPP TSG RAN WG2 Meeting #70; R2-102781; Source: CATT ; Title: Paging and downlink transmission for MTC, Montreal, Canada, May 10th–14th, 2010. See §2.1.1, §2.2.1, §2.2.2, §3.
3GPP TSG-RAN2 Meeting #70bis; R2- 104004;Source: LG Electronics Inc.; Title: Group paging for MTC devices, Stockholm, Sweden, June 28 – July 2, 2010. See § 2.2, §2.3, §3.
IEEE - Group-Based Signaling and Access Control for Cellular Machine-to-Machine Communication. Golnaz Farhadi and Akira Ito; Fujitsu Labs of America, Sunnyvale, CA, 94085, IEEE 2013. See Abstract, §I,§II, §III, §IV. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUL CHOWDHURY whose telephone number is (571)272-0485.  The examiner can normally be reached on Monday-Thursday 9 AM- 6 PM EST (Friday Var.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/M.S.C. /Examiner, Art Unit 2467

/HASSAN A PHILLIPS/Supervisory Patent Examiner, Art Unit 2467